 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                   No. 2: 19-cv-0658 KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s May 2, 2019 motion for emergency

20   injunctive relief. (ECF No. 10.) For the reasons stated herein, plaintiff’s motion for emergency

21   injunctive relief should be denied.

22   Legal Standard

23          Under Federal Rule of Civil Procedure 65, a court may issue a temporary restraining order

24   when the moving party provides specific facts showing that immediate and irreparable injury,

25   loss, or damage will result before the adverse party's opposition to a motion for preliminary

26   injunction can be heard. Fed. R. Civ. P. 65. “Injunctive relief is an extraordinary remedy and it

27   will not be granted absent a showing of probable success on the merits and the possibility of

28   irreparable injury should it not be granted.” Shelton v. Nat'l Collegiate Athletic Assoc., 539 F.2d
                                                       1
 1   1197, 1199 (9th Cir. 1976). “The purpose of a temporary restraining order is to preserve the

 2   status quo before a preliminary injunction hearing may be held; its provisional remedial nature is

 3   designed merely to prevent irreparable loss of rights prior to judgment.” Estes v. Gaston, 2012

 4   WL 5839490, at *2 (D. Nev. Nov. 16, 2012); see also Sierra On-Line, Inc. v. Phoenix Software,

 5   Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

 6          This court must consider the following elements in determining whether to issue a

 7   temporary restraining order and preliminary injunction: (1) a likelihood of success on the merits;

 8   (2) likelihood of irreparable injury if preliminary relief is not granted; (3) balance of hardships;

 9   and (4) advancement of the public interest. Winter v. N.R.D.C., 555 U.S. 7, 20 (2008); Stanley v.

10   Univ. of S. California, 13 F.3d 1313, 1319 (9th Cir. 1994); Fed. R. Civ. P. 65 (governing both

11   temporary restraining orders and preliminary injunctions).

12   Discussion

13          On May 1, 2019, the undersigned dismissed plaintiff’s complaint with leave to amend.

14   (ECF No. 7.) On May 2, 2019, plaintiff filed the pending motion. (ECF No. 10.) On May 8,

15   2019, the undersigned directed Supervising Deputy Attorney General Monica Anderson to file a

16   response to the pending motion. (ECF No. 11.) On May 13, 2019, plaintiff filed an amended

17   complaint. (ECF No. 13.) On May 15, 2019, the Office of the Attorney General filed a response

18   to the pending motion. (ECF No. 14.) The undersigned separately ordered service of the

19   amended complaint. (ECF Nos. 17, 21.)

20          In the pending motion, plaintiff alleges that he is housed at Mule Creek State Prison
21   (“MCSP”). Plaintiff alleges that he uses a CPAP machine due to sleep apnea. Plaintiff alleges

22   that doctors have ordered that he have access to continuous electrical power for his CPAP

23   machine. Plaintiff alleges that MCSP has experienced power outages which caused his CPAP

24   machine to stop working while he was sleeping. In a health care request form attached to the

25   motion, dated March 26, 2019, plaintiff writes that the power went out at 3:30 a.m. and he

26   stopped breathing when his CPAP machine stopped working.
27          Attached to the motion is a memorandum informing inmates that MCSP will experience

28   power interruptions from Friday April 12, 2019, through Monday April 15, 2019. Plaintiff
                                                         2
 1   alleges that this memorandum does not contain information regarding accommodations for

 2   inmates, like plaintiff, who require access to continuous power. In the pending motion plaintiff

 3   requests that defendants be ordered to provide him with continuous power for his CPAP machine.

 4           In the May 15, 2019 response to plaintiff’s pending motion, the Office of the Attorney

 5   General provided the declaration of MCSP Litigation Coordinator J. Austin. (ECF No. 14.) In

 6   relevant part, J. Austin states that the Office of the Attorney General asked him to confirm

 7   whether plaintiff’s housing unit experienced any power disruptions between April 12, 2019, to

 8   April 15, 2019; whether there were any upcoming maintenance sessions that would cause further

 9   power disruptions to plaintiff’s housing unit; and whether plaintiff had access to electrical outlets

10   in his cell.

11           J. Austin states that plaintiff’s housing unit is a dormitory-style cell that plaintiff shares

12   with five other inmates. (Id. at 2.) Twelve electrical outlets are in the cell, each inmate is

13   assigned two electrical outlets next to their bed, and all twelve outlets are in working condition.

14   (Id.)

15           J. Austin states that Correctional Plan Supervisor A. Orta informed him that between April

16   12, 2019, and April 15, 2019, plaintiff’s dormitory experienced brief power outages due to

17   scheduled maintenance. (Id.) On each of those four days, electrical power for plaintiff’s

18   dormitory was shut down for approximately twenty minutes at 0600 hours (6 a.m.), and for

19   another twenty minutes at 1900 hours (7 p.m.). (Id.) Orta informed J. Austin that plaintiff’s

20   dormitory currently has electrical power and that there are no other power outages currently
21   scheduled for plaintiff’s dormitory. (Id.)

22           After reviewing J. Austin’s declaration, the undersigned finds that plaintiff has not shown

23   that he is likely to suffer irreparable injury if preliminary relief is not granted. According to J.

24   Austin, there are not power outages currently scheduled for plaintiff’s dormitory. The power

25   outages that occurred in plaintiff’s dormitory between April 12, 2019, and April 15, 2019

26   occurred during times that it is unlikely plaintiff would be sleeping, i.e., using his CPAP machine.
27   J. Austin states that the electrical outset in plaintiff’s dormitory are in working order.

28   ////
                                                          3
 1           While plaintiff claims that his CPAP machine stopped working at 3:30 a.m. on or around

 2   March 26, 2019, the declaration of J. Austin demonstrates that it is unlikely that plaintiff’s

 3   dormitory will experience power outages in the near future at times that plaintiff is sleeping.

 4   Because it is not likely that plaintiff will suffer an irreparable injury if the court does not grant

 5   injunctive relief, plaintiff’s motion for emergency injunctive relief should be denied. However, if

 6   plaintiff’s dormitory experiences further power outages at times plaintiff is sleeping, plaintiff

 7   shall notify the court.

 8           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

 9   a district judge to this action; and
10           IT IS HEREBY RECOMMENDED that plaintiff’s motion for emergency injunctive relief
11   (ECF No. 10) be denied.
12           These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, plaintiff may file written objections
15   with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
17   failure to file objections within the specified time may waive the right to appeal the District
18   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: July 2, 2019
20
21

22

23
     Ocon658.tro
24

25

26
27

28
                                                          4
